


Exhibit 10.4


TENTH AMENDMENT TO EMPLOYMENT AGREEMENT






This Tenth Amendment to Employment Agreement is made and entered into as of
November 13, 2008 (the “Effective Date”), by and between PriceSmart, Inc., a
Delaware Corporation (“Employer”) and Jose Luis Laparte (“Executive”).




Recitals


A)  
On June 3, 2004 an Employment Agreement was made and entered into by and between
Employer and Executive;



B)  
Said Employment Agreement has been amended on nine prior occasions; and



C)  
Employer and Executive now desire to amend the Employment Agreement, as set
forth herein, effective as of the Effective Date:





Agreement


1.  
Section 4.1 of the Employment Agreement is hereby amended in its entirety to
provide as follows:



“4.1           Benefits Upon Termination.  Upon termination of this Agreement
under Section 3.3 (Early Termination by Executive), Section 3.4 (Termination for
Cause) or Section 3.5 (Termination Due to Death or Disability), all salary and
benefits of Executive hereunder shall cease immediately.  Upon termination of
this Agreement by Employer for any reason other than those set forth in Section
3.4 or Section 3.5, Executive shall be entitled to the continuation of
Executive's base salary for one (1) year following the date of such termination,
payable in equal installments in conformity with Employer’s normal payroll
period, provided that such termination of employment constitutes a “separation
from service” for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and the regulations and guidance promulgated thereunder
(a “Separation from Service”).  If this Agreement is not terminated, then, upon
expiration of the Employment Term and if neither of the following happens:


(i) Executive’s employment term thereupon is offered for renewal for an
additional year by Employer with Executive’s annual base salary being at least
the same as set forth hereinabove;


(ii) Executive’s employment term thereupon is offered for renewal for an
additional year by Employer with Executive’s annual base salary less than that
set forth hereinabove, and such renewal on such terms is agreed to by Executive,


then, provided that such termination constitutes a Separation from Service,
Executive shall be entitled to continuation of Executive’s base salary for one
(1) year, payable in equal installments in conformity with Employer’s normal
payroll period; provided, however, that:


(i) Within sixty (60) days of the termination of Executive’s employment,
Executive has executed and not revoked during any applicable revocation period a
severance agreement and general release of all claims (releasing Employer and
its agents/affiliated parties of all claims and demands), in a form as provided
by Employer to Executive;


(ii)  any payments that would otherwise have been made before Employer’s first
normal payroll date falling on or after the sixtieth (60th) day after the date
of termination of Executive’s employment (the “First Payment Date”) shall be
made on the First Payment Date; and


(iii)  Employer’s obligation to pay such installments after expiration of the
Employment Term shall be reduced by the amount of employment compensation (if
any) received by Executive from a subsequent employer of Executive during said
one (1) year.


During the period of this severance pay, Executive shall cooperate with Employer
in providing for the orderly transition of Executive’s duties and
responsibilities to other individuals, as reasonably request by Employer.”


2.  
Effective as of the Effective Date, new Section 6.2 is incorporated into the
Employment Agreement, with subsequent Sections renumbered accordingly, to read
in its entirety as follows:



“6.2           Section 409A.  This Agreement is intended to be interpreted and
construed in a manner that does not cause Executive to incur federal tax
liability under Section 409A of the Code.  Notwithstanding any provision to the
contrary in the Agreement, if Executive is deemed by Employer at the time of
Executive’s Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Executive’s benefits shall not be
provided to Executive prior to the earlier of (a) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
or (b) the date of Executive’s death.  Upon the first business day following the
expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this Section 6.2 shall be paid in a lump sum to Executive,
and any remaining payments due under the Agreement shall be paid as otherwise
provided herein.  To the extent that any reimbursements payable pursuant to this
Agreement are subject to the provisions of Section 409A of the Code, any
reimbursements payable to Executive shall be paid to Executive no later than
December 31 of the year following the year in which the cost was incurred, the
amount of expenses reimbursed in one year shall not affect the amount eligible
for reimbursement in any subsequent year, and  Executive’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit. For purposes of Section 409A of the Code,
Executive’s right to receive each payment of compensation pursuant to the
Agreement shall at all times be considered separate and distinct from other
payments.”


3.  
All other terms of the Employment Agreement shall remain unaltered and fully
effective.



Executed in San Diego, California, as of the date first written above.




EXECUTIVE                                                                                                EMPLOYER
PRICESMART, INC.






_______________________                                                                           _______________________
Jose Luis
Laparte                                                                           By:
Its:


 
|  
 
 

--------------------------------------------------------------------------------

 
